18 So.3d 548 (2006)
Mark D. MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-1390.
District Court of Appeal of Florida, First District.
October 3, 2006.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Sheron Wells, Assistant Attorney General, Tallahassee, for Appellee.
Prior report: 880 So.2d 616.
BROWNING, J.
REVERSED and REMANDED. See Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005). We hereby certify conflict with Galindez v. State, 910 So.2d 284 (Fla. 3d DCA 2005).
BARFIELD and VAN NORTWICK, JJ., concur.